Citation Nr: 0937628	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  04-29 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for service-connected degenerative arthritis of the left 
shoulder.

2. Entitlement to service connection for left knee arthritis


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1958 to 
September 1961(Air Force) and from February 1964 to June 1966 
(Navy).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  In February 2007, the Board remanded 
the case to the agency of original jurisdiction (AOJ) for 
additional development, and it now returns to the Board for 
appellate review. 


FINDINGS OF FACT

1. Service-connected left shoulder disability, at its most 
severe, is manifested by forward flexion and abduction to 105 
degrees with pain at that point; adduction to 30 degrees 
without pain; internal rotation to 45 degrees with pain; 
external rotation to 90 degrees with pain; weakness to 
resisting motion; increased pain with repetition without 
further loss of motion; and X-rays showing degenerative 
arthritis.  

2. A left knee disorder was not present in service, 
manifested within one year of the Veteran's discharge from 
service, or shown to be causally or etiologically related to 
any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent 
for service-connected degenerative arthritis of the left 
shoulder have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5201-5010 (2008).

2. A left knee disorder was not incurred in or aggravated by 
the Veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veteran s Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claims.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in July 2003 with regard to his service 
connection claims, prior to the initial unfavorable AOJ 
decision issued in April 2004.

The Board observes that the pre-adjudicatory VCAA notice 
issued in April 2004 informed the Veteran of the type of 
evidence necessary to establish service connection, how VA 
would assist him in developing his claim, and his and VA's 
obligations in providing such evidence for consideration.  
With regard to the initial rating claim, such claims are 
generally considered to be "downstream" issues from the 
original grant of benefits.  VA's General Counsel issued an 
advisory opinion holding that separate notice of VA's duty to 
assist the Veteran and of his concomitant responsibilities in 
the development of his claim involving such downstream issues 
is not required when the Veteran was provided adequate VCAA 
notice following receipt of the original claim.  See 
VAOPGCPREC 8-2003.  Further, where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), 
citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In 
this case, the Veteran has not alleged that he has suffered 
any prejudice as to the lack of pre-adjudicatory notice as to 
disability ratings and effective dates.  

Further, the Board notes that no duty to assist arises upon 
receipt of a Notice of Disagreement.  38 C.F.R. § 
3.159(b)(3); see 73 Fed. Reg. 23353 (adding paragraph (3) 
under § 3.159(b).  Nevertheless, the Board finds that no 
prejudice to the Veteran has resulted from the inadequate 
timing of the notice with respect to disability ratings.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In this 
regard, as a matter of law, providing the Veteran with VCAA-
compliant notice prior to a readjudication "cures" any 
timing problem resulting from any deficiency in notice 
content or the lack of notice prior to an initial 
adjudication.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007); citing Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  A statement of the case (SOC) and supplemental 
SOC (SSOC) constitute "readjudication decisions" that 
comply with all due process requirements if preceded by 
adequate VCAA notice.  See Mayfield, 499 F. 3d.  Here, a 
February 2007 letter advised the Veteran that he must show 
that his service-connected disability had increased in 
severity and of how to substantiate disability ratings and 
effective dates.  This notice was then followed by an SSOC.  
Accordingly, any deficits of timing of VCAA notice were 
rectified by subsequent readjudication. 

Therefore, the Board determines that the content requirements 
of VCAA notice have been met and the purpose of such notice, 
to promote proper development of the claim, has been 
satisfied.  Mayfield, 444 F.3d.  Based on the above, the 
Board finds that further VCAA notice is not necessary prior 
to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims and providing him 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, private treatment records, and 
the reports of March 2004 and July 2007 VA examinations were 
reviewed by both the AOJ and the Board in connection with 
adjudication of his claim.  The Veteran has not identified 
any additional, relevant records that VA needs to obtain for 
an equitable disposition of the claims. 

With regard to the VA examinations, the Board notes that once 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
In this case, the Board observes that the March 2004 VA 
examination is only adequate to the extent that the examiner 
reported then-current findings for the Veteran's left 
shoulder disability and claimed left knee disorder.  The 
examiner did not offer an opinion with regard to the etiology 
of the Veteran's left knee disorder.  Nevertheless, as the 
examiner provided observations and test results relevant to a 
determination of current disability diagnosis and severity, 
the Board determines that this examination was adequate for 
assessment of a disability rating for the service-connected 
left shoulder.

As for the July 2008 VA examination, the examiner reviewed 
the claims file, noting relevant documents in service 
treatment records and post-service treatment evidence, 
documented the Veteran's subjective complaints and medical 
history, and examined the Veteran.  He then provided his 
observations and the range of motion measurements necessary 
to adequately rate the Veteran's left shoulder disability.  
The Board acknowledges that the examiner did not offer an 
opinion as to the etiology of the Veteran's left knee 
disorder as requested.  However, the examiner did address the 
question posed.  The fact that he was unable to proffer an 
opinion does not alone render the examination inadequate.  
The Board cannot require that an examiner state that a 
current disorder is or is not related to service when the 
examiner finds the medical evidence insufficient to decide 
one way or the other.  Moreover, there is nothing in the 
record or the examination report to suggest that remanding 
the case for another VA examination would yield a different 
result. 
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159 (c) 
(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.
 
II. Initial Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disability.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the Veteran's service-connected left shoulder 
disability.  Also, in Fenderson, the Court discussed the 
concept of the "staging" of ratings, finding that in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson at 126-
28.  Thus, the Board has considered the propriety of staged 
ratings in evaluating the Veteran's service-connected 
disabilities.

The Veteran's service-connected degenerative arthritis of the 
left shoulder has been assigned an initial 10 percent rating 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5201-5010 
(2008).  The Veteran contends that his symptomatology is 
worse than is contemplated under this initial rating, and 
that a higher rating should, therefore, be assigned.

Rating evaluations for shoulder, arm, and hand, and related 
neurological disabilities are dependent on whether the arm 
involved is the major or minor, i.e., whether it is related 
to the dominant or nondominant hand.  Handedness for the 
purpose of a dominant rating will be determined by the 
evidence of record, or by testing on VA examination.  Only 
one hand shall be considered dominant.  38 C.F.R. § 4.69.  In 
this case, the Board observes the July 2008 VA examination 
report indicates that the Veteran is right-handed.  
Therefore, as the shoulder disability in question relates to 
the Veteran's left shoulder, the rating evaluations for the 
minor or nondominant arm apply.

Under Diagnostic Code 5010, arthritis, due to trauma, 
substantiated by X-ray findings is to be rated as arthritis, 
degenerative, which is rated under Diagnostic Code 5003.  
Accordingly, traumatic arthritis will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
code(s) for the specific joint(s) involved.  When, however, 
the limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  With X-ray evidence of 
involvement of 2 or more major joints, with occasional 
incapacitating episodes, a 20 percent rating will be 
assigned.  With X-ray evidence of involvement of 2 or more 
major joints, a 10 percent rating will be assigned.  The 20 
percent and 10 percent ratings based on X-ray findings will 
not be combined with ratings based on limitation of motion.  
Diagnostic Code 5003, Note (1).

Under Diagnostic Code 5200, ankylosis of scapulohumeral 
articulation, noting the scapula and the humerus move as one 
piece, unfavorable with abduction limited to 25 degrees from 
side warrants a 40 percent evaluation for the minor side.  
Intermediate between favorable and unfavorable warrants a 30 
percent evaluation for the minor side.  Favorable ankylosis 
with abduction to 60 degrees and the ability to reach mouth 
to hand warrants a 20 percent evaluation for the minor side.  
38 C.F.R. § 4.71a

Diagnostic Code 5201 provides for a 30 percent evaluation for 
the minor arm when motion is limited to 25 degrees from the 
side, and a 20 percent evaluation for limitation of motion of 
the minor arm when motion is only possible to the shoulder 
level or to midway between the side and shoulder level.  Id.
Under Diagnostic Code 5202, for impairment of the humerus in 
the minor arm, a 70 percent rating is assigned for loss of 
head of the major humerus (flail shoulder).  A 50 percent 
rating is assigned for nonunion (false flail joint) of the 
humerus.  Fibrous union of the humerus warrants a 40 percent 
rating.  Recurrent dislocation of the humerus at the 
scapulohumeral joint warrants a 20 percent rating.  Id.

Under Diagnostic Code 5203, pertaining to impairment of the 
clavicle or scapula, for the minor side, dislocation warrants 
a 20 percent evaluation, nonunion with loose movement 
warrants a 20 percent evaluation, nonunion without loose 
movement warrants a 10 percent evaluation, and malunion 
warrants a 10 percent evaluation.  The disability can also be 
rated on impairment of function of a contiguous joint.  Id.

Normal range of shoulder motion is 180 degrees of flexion, 
180 degrees of abduction, 90 degrees of internal rotation, 
and 90 degrees of external rotation.  38 C.F.R. § 4.71, Plate 
II. 

Relevant medical evidence in the claims file includes the 
reports of two VA examinations and VA treatment records.  VA 
treatment records show treatment for temporarily increased 
pain due to re-injury or aggravation of the disability; 
however, any increase in severity must be permanent.  
Recurrence or temporary flare-ups of symptoms do not 
constitute an increase in severity.  Davis v. Principi, 273 
F.3d 1341, 1345 (Fed. Cir. 2002); see Jensen v. Brown, 4 Vet. 
App. 304, 306- 307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

At a March 2004 VA examination, the Veteran reported that any 
work during the day would decrease his "workload" by 80 
percent at the end of the day due to fatigue.  The examiner 
found flexion and abduction of the left shoulder to 105 
degrees with pain at that point.  Adduction was to 30 degrees 
adduction without pain.  Internal rotation was to 45 degrees 
with pain, and external rotation was to 90 degrees.  There 
was no crepitation with rotation.  The examiner noted 
weakness against resistive motion, and tenderness of the AC 
joint.  He diagnosed degenerative arthritis of the left 
shoulder, which was shown by X-ray.

A July 2008 VA examiner documented subjective complaints of 
pain and intermittent decreased range of motion, especially 
with overhead activities.  Left shoulder range of motion was 
forward flexion to 140 degrees, abduction to 110 degrees, and 
internal and external rotation each to 90 degrees.  Minimal 
pain was experienced with each movement.  Upon repetition, 
there was increased pain, but no further loss of motion.  
Additionally, the examiner stated that there was no effect 
from incoordination, fatigue, weakness, or lack of endurance.  

Based on the above evidence, the Board concludes that an 
initial rating in excess of 10 percent for service-connected 
degenerative arthritis of the left shoulder is not warranted.  
The Board notes that there is no ankylosis, impairment of the 
humerus, or impairment of the clavicle or scapula to require 
contemplation of higher or separate ratings under the rating 
codes applicable to those symptoms.  

The Veteran's service-connected left shoulder disability is 
rated as 10 percent disabling under Diagnostic Code 5201-5010 
on the basis that he has degenerative arthritis shown by X-
rays, but the limitation of motion is not compensable.  With 
respect to a higher rating under Diagnostic Code 5010, the 
Board observes that an increased rating under that code 
requires that more than one joint be involved, which is not 
the case here.  

As for the Veteran's limitation of motion, the Board notes 
that a compensable rating under the applicable diagnostic 
criteria, Diagnostic Code 5201, requires that the Veteran be 
limited to lifting his arm to shoulder level (90 degrees) or 
lower.  Here, the Veteran is able to lift his arm beyond 90 
degrees, even upon repetition.  Consequently, a compensable 
rating under Diagnostic Code 5201 for limitation of motion is 
not supported by the evidence. 

The Board has contemplated whether a higher rating is 
appropriate due to the effects of pain, fatigue, lack of 
endurance, weakness, or incoordination.  See Deluca.  
However, although the Veteran experiences increased pain upon 
repetition and some weakness on resistance, the medical 
findings do not indicate that such factors decrease the 
Veteran's range of motion and use of his left shoulder. 

The Board has considered the Veteran's own statements 
regarding the claimed severity of his service-connected 
degenerative arthritis of the left shoulder.  However, only 
those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the question 
of the severity of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).   

As shown by the above discussion, consideration has been 
given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4 (2008), as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Additionally, the 
Board notes that the Veteran has a residual scar; however, 
the July 2008 examiner reported that the scar was well-
healed.  Therefore a separate evaluation for the scar is not 
warranted.  38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 
7805.  Consequently, a review of the record fails to reveal 
any additional functional impairment associated with the 
Veteran's degenerative arthritis of the left shoulder so as 
to warrant application of alternate rating codes.   

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, 
based on the above, the Board finds that a preponderance of 
the evidence is against a rating in excess of 10 percent for 
service-connected degenerative arthritis of the left 
shoulder.  Therefore, his claim must be denied.

An extraschedular rating is a component of a claim for an 
increased rating.  Barringer v. Peake, 22 Vet. App. 242 
(2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App.  111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an 
extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2008).  In the present case, the Board finds no evidence 
that the Veteran's service-connected degenerative arthritis 
of the left shoulder presents such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extra-schedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  The Board acknowledges the 
Veteran's statements with regard to the fact that his work 
capacity may diminish by the end of the day due to fatigue.  
However, the Board finds that the symptoms exhibited by the 
Veteran fall within the applicable schedular rating criteria.  
Further, the Veteran's reports of fatigue do not suggest that 
a marked interference with employment or his ability to 
perform his required duties occurs as a result of his left 
shoulder disability.  Therefore, the Board finds that a 
referral for extraschedular consideration is not warranted in 
this case.  


III. Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

The Veteran contends that he currently suffers from a left 
knee disorder as a result of a left knee injury sustained in 
service.  Thus, he argues that service connection is 
warranted for a left knee disability.

The Board observes that the Veteran was treated one time in 
service for a left knee disorder.  Specifically, in July 
1958, the Veteran was treated for pain in the left knee with 
slight swelling of the infrapatellar area.  There is no other 
complaint, treatment, or diagnosis with respect to the left 
knee recorded in service treatment records, to include the 
Veteran's service separation examinations.

Post-service evidence reveals that the Veteran has a current 
diagnosis of left knee degenerative joint disease, 
established by X-rays and diagnosed by both the March 2004 
and July 2008 VA examiners.  Thus, for service connection to 
be established, the record must show a relationship between 
the Veteran's in-service symptoms and his post-service left 
knee disorder.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

First, the Board considered whether service connection is 
warranted for left knee arthritis on a presumptive basis.  
However, the record fails to show that the Veteran manifested 
left knee arthritis to a degree of 10 percent within one year 
following his service discharge in either September 1961 or 
June 1966.  As such, presumptive service connection is not 
warranted for a left knee disorder.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309. 

With regard to direct service connection, the Board notes 
that the record shows no complaint or diagnosis of a left 
knee disorder until April 2003 when the Veteran filed his 
application for benefits, almost 37 years after his last 
discharge from service.  The lapse in time between service 
and the first complaints and diagnoses weighs against the 
Veteran's claim.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the Veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc). 
 
Further, the record lacks competent evidence of a direct 
relationship between the Veteran's left knee degenerative 
joint disease and his military service.  The July 2008 VA 
examiner was specifically asked to opine as to this question; 
however, the examiner stated that he could not related the 
Veteran's current disorder to the single episode of treatment 
for the left knee in service without resorting to mere 
speculation.  Thus, the examiner did not provide an opinion. 

However, there is also no competent opinion elsewhere in the 
record that associates the Veteran's current left knee 
disability to his military service.  The Board acknowledges 
the Veteran's statements that he has had pain in his left 
knee since service.  The Veteran can attest to factual 
matters of which he had first-hand knowledge, such as knee 
pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the question of diagnosis and causation.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu at 494.  Thus, the 
Veteran is competent to state that he has experienced pain in 
his left knee since service, but he is not competent to 
relate that pain to a particular disorder or to his complaint 
of left knee pain during his first period of service.  
Moreover, the Board observes that the Veteran did not report 
or seek treatment for left knee pain during his second period 
of service, which began almost six years after the 1958 
complaints.  Thus, the Board determines that the Veteran's 
imprecise statements as to pain since service are not 
sufficient alone to establish continuity of symptomatology of 
his left knee disorder from his time in service to the 
present.    

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as there is no competent 
evidence in favor of the Veteran's claim, the preponderance 
of the evidence is against the Veteran's claims for service 
connection for a left knee disorder.  Therefore, the benefit 
of the doubt doctrine is not applicable in the instant 
appeal, and his service connection claims must be denied.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7. 


ORDER

An initial rating in excess of 10 percent for service-
connected degenerative arthritis of the left shoulder is 
denied.

Service connection for left knee arthritis is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


